 

Exhibit 10.8

 

FIRST AMENDMENT TO INVESTMENT ADVISORY

AND ADMINISTRATIVE SERVICES AGREEMENT

 

This FIRST AMENDMENT TO THE INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES
AGREEMENT (this “Amendment”), effective as of March 15, 2016, is entered into by
and between FREEDOM CAPITAL CORPORATION, a Maryland corporation (the
“Corporation”) and FREEDOM CAPITAL INVESTMENT ADVISORS LLC, a Delaware limited
liability company (the “Adviser”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

 

WHEREAS, the Corporation and the Adviser are parties (the “Parties”) to that
certain Investment Advisory and Administrative Services Agreement, dated March
5, 2015 (the “Advisory Agreement”); and

 

WHEREAS, the Parties desire to amend the Advisory Agreement in order to amend
Section 4(e) of the Advisory Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.Amendment to Section 4(e).

 

Section 4(e) of the Advisory Agreement is hereby amended and restated in its
entirety as follows:

 

(e) Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Adviser must review the Corporation’s accounts to determine
whether cash distributions are appropriate. The Corporation may, subject to
authorization by the Board, distribute pro rata to the stockholders funds
received by the Corporation which the Adviser deems unnecessary to retain in the
Corporation. In no event, however, shall funds be advanced to, or borrowed by,
the Corporation for the purpose of distributions, if the amount of such
distributions would exceed the Corporation’s accrued and received revenues for
the previous four quarters, less paid and accrued operating costs with respect
to such revenues, and costs shall be made in accordance with generally accepted
accounting principles, consistently applied.

 

2.Counterparts.

 

This Amendment may be executed in counterparts, each of which shall be an
original, but all of which shall constitute one instrument.

 

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

 

[Signature Pages Follow]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date above written.

 

  “CORPORATION”       FREEDOM CAPITAL CORPORATION         By: /s/ Jeffrey
McClure   Name: Jeffrey McClure   Title: Chief Executive Officer        
“ADVISER”       FREEDOM CAPITAL INVESTMENT ADVISORS LLC         By: /s/ Jeffrey
McClure   Name: Jeffrey McClure   Title: Chief Executive Officer

 

   

